Citation Nr: 1324411	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1943 to March 1946, with the 758th Tank Battalion during World War II.  His awards and decorations include the Purple Heart.  He died in November 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The appellant testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is on file.  

This case was previously before the Board in April 2013, at which time the Board elected to pursue evidentiary development in conjunction with the appellant's claims by seeking an independent medical expert (IME) opinion.  The opinion was provided in June 2013, it has been added to the record, provided for review by the appellant, and as will be explained herein, it provides a basis for the allowance of the appellant's claim for service connection for the cause of the Veteran's death.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  The Veteran died in November 2005.  The original death certificate lists the immediate cause of the Veteran's death as cardiopulmonary arrest due to ESRD (end-stage renal disease), due to or as a consequence of pneumonia and dementia, due to or as a consequence of posttraumatic stress disorder (PTSD).

2.  The supplemental medical (death) certification issued in September 2009 reflects that the Veteran's death was due to cardiopulmonary arrest due to sepsis, due to or as a consequence of decubitus ulcer of the left foot, due to or as a consequence of dementia, due to or as a consequence of ESRD.

3.  At the time of the Veteran's death, service connection was in effect for: multiple shell fragment wounds with retained shell fragment bodies, status post total knee arthroplasty of the right knee; residuals of multiple shell fragment wounds with retained foreign bodies and scars of the right thigh; varicose veins of the right leg; and for scars, shell fragment wounds, of the left lower leg and left shoulder.  

4.  It is reasonably established that one or more of the Veteran's service-connected conditions substantially or materially contributed to one or more of the causes of the Veteran's death.  

5.  The grant of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the appellant's claim of entitlement to compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. §§ 1151.  

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.312 (2012).

2.  The appellant's claim of entitlement to compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is dismissed.  38 U.S.C.A. §§ 1151, 7105 (West 2002); 38 C.F.R. § 20.202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal and, consequently, the claim of entitlement to compensation for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151 is rendered moot, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Factual Background

The Veteran's certificate of death reveals that he died in November 2005 at the age of 88.  The original death certificate issued in November 2005 reflects that the immediate cause of the Veteran's death was cardiopulmonary arrest due to ESRD (end-stage renal disease), due to or as a consequence of pneumonia and dementia, due to or as a consequence of PTSD.

At the time of the Veteran's death, service connection was in effect for: (1) multiple shell fragment wounds with retained shell fragment bodies, status post total knee arthroplasty of the right knee; (2) residuals of multiple shell fragment wounds with retained foreign bodies and scars of the right thigh; (3) varicose veins of the right leg; and (4) scars, shell fragment wounds, of the left lower leg and left shoulder.  

Historically, in a December 2005 rating action, service connection was initially established for the cause of the Veteran's death.  However, in a March 2007 rating action, it was determined that the grant was clearly and unmistakably erroneous as it was determined that there was no relationship between the Veteran's cause of death and his service-connected disabilities.

Thereafter, in August 2007, the appellant filed a cause of death claim under the provisions of 38 U.S.C.A. § 1151, maintaining that the Veteran's death resulted from negligent care provided at a VA medical facility.  Specifically, she asserted that the Veteran developed pneumonia due to complications related to ulcers and bed sores, which, in turn, developed into infections and gangrene, and contends that these factors were contributory causes of his death, which could be related to his service-connected shell fragment wound residuals and/or were caused by inadequate care by VA.

VA records of June 2005 and July 2005 document a sacral ulcer stage 2 in the left ankle/heel area, as well as a left heel wound vac.

A VA examination report of August 2005 reflects that the Veteran had more than a dozen co-morbid conditions including: multiple shrapnel fragment wound scars of the right thigh and knee; varicose veins of the bilateral lower extremities; chronic end-stage renal disease on hemodialysis 3 times a week; Parkinson's disease; chronic anemia; diabetes Type II; left foot ulcer; status post cerebrovascular accident; and grand mal seizures.  

The file contains a September 2007 medical opinion of Dr. G.W.S.  The doctor indicated that at no time that he was aware did the Veteran show any signs of PTSD and that this diagnosis appeared to be incorrect.  The doctor mentioned that the Veteran had leg injuries with retained shrapnel due to service, and as a result had venous insufficiency.  It was commented that with venous insufficiency and ulcers in the legs, the ulcers likely set off a septicemia that the Veteran had at the time of his death.

Also of record is an October 2007 statement of Dr. R.R.B.  The doctor indicated that the Veteran had required weekly wound care to maintain ongoing difficulties with occasional sepsis and multiple pressure ulcers because he was chronically bedridden.  The doctor opined that, once transferred to a VA facility, the physician did not follow the regimen of care proven to keep the Veteran out of situations in which he could not survive.  The doctor observed the reference in the 2005 records to foul smelling sacral and left foot ulcers, reflecting that it was obvious that the Veteran's pressure ulcers had worsened.  It was also noted that these ulcers, if gangrenous, would be a portal for entry of bacteria and subsequent severe sepsis in a patient with end stage renal disease.  The doctor indicated that sepsis had not been recorded on the death certificate, but PTSD had; a condition for which the doctor believed that a diagnosis was not warranted.  The doctor concluded that he doubted that the Veteran had PTSD and that this did not lead to cardiopulmonary arrest.  

In June 2009, a VA medical opinion was requested to address the appellant's contentions.  In July 2009, a VA doctor provided an opinion based on review of the claims folder and VA medical records.  A summary of the evidence indicated that in 2004, Dr. M. had noted the high risk of infection in a chronic renal patient; and that in 2005, Dr. M. indicated that "we were running out of options for him."  It was noted that hospitalization records of July 2005 were reviewed, which revealed that the Veteran was treated for a seizure disorder, as well as for sacral and left foot pressure ulcers.  He was discharged with treatment on Vancomycin.  Also reviewed was the discharge summary for the Veteran's final illness in November 2005, which revealed that the Veteran was receiving hemodialysis three times a week for end-stage chronic kidney disease.  The doctor also referred to a September 2007 letter from Dr. S. indicating that the "correct antibiotics" were given to the Veteran prior to his death. 

The VA doctor concluded that the cause of death was end-stage renal disease and that the care the Veteran received during 2005 was appropriate.  The doctor specifically indicated that she did not identify inappropriate or negligent care in the medical records and commented that documentation to support a claim of inadequate care was not provided.  It was further noted that there was no documentation of an injury as a result of medical care received at VA.  It was explained that there was no documentation that infection in the sacral and left foot areas was related to hygiene, or care provided by VA.  The doctor stated that end-stage renal disease had systemic multi-organ effects, including depression of the immune system with associated high risk of infection.  It was remarked that the Veteran developed sepsis despite appropriate antibiotic treatment during his last hospitalization as a consequence of end-stage renal disease.  The doctor also observed that Parkinson's disease with movement disorder and immobility increased his risk for pressure ulcers, and sacral and left foot ulcers developed at the pressure points due to lack of movement, but not due to negligent care.  The doctor concluded that it was more likely than not that the Veteran's death was unrelated to his VA medical treatment, and pointed out that he died as a result of end-stage disease that was resistant to appropriate treatment. 

A supplemental medical (death) certification was issued in September 2009, reflecting that the Veteran's death was due to cardiopulmonary arrest due to sepsis, due to or as a consequence of decubitus ulcer of the left foot, due to or as a consequence of dementia, due to or as a consequence of ESRD. 

In April 2013, after reviewing the entire evidentiary record, the Board found that an additional medical opinion was necessary to decide this case; in particular, the Board determined that the record required an IME opinion.  Accordingly, the Board requested that a doctor of internal medicine address whether the Veteran's cause of death were related to his military service, whether his service-connected disabilities caused or contributed to the cause of his death, whether the Veteran sustained additional disability caused by VA care, and whether the Veteran's death was caused by VA negligence or an event not reasonably foreseeable, presuming the amended death certificate of 2009 to be valid and accurate.
 
In June 2013, the IME was obtained from a physician who opined that it was at least as likely as not that one or more of the listed causes of the Veteran's death were caused by or related to his period of service extending from October 1943 to March 1946.  In this regard, she explained that the injuries sustained by the Veteran during service, including retained shrapnel, were a significant contributing factor to his problems with ambulation and poor circulation; which in turn, contributed to the development of ulcers and osteomyelitis, ultimately leading to infection and myocardial infarction.  She further indicated that, while a service-connected condition was not a principal cause of the Veteran's death, it was a contributory cause.  The specialist stated that one of the principal causes of septic ulcers was the inability to ambulate, and noted that the injuries sustained by the Veteran in service caused scarring and varicosity that contributed to his inability to ambulate properly.

The specialist further opined that VA failed to exercise the degree of care expected of a reasonable health care provider.  In this regard, she observed that wet gangrene of the left foot ulcer indicated that care was not as aggressive as it should have been, and that the debridement appeared to be inadequate.  However, she further indicated that improperly debrided would infections near a bone can be readily foreseen to have the potential to cause osteomyelitis, and that sepsis could be foreseen to lead to acute myocardial infarction.  


Analysis

The appellant seeks service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, maintaining that one or more of the Veteran's service connected conditions may have been contributory causes of his death; or that in the alternative, one of the listed causes of his death on the death certificate may have been related to one or more of his service-connected conditions.  

Under a different theory of entitlement pursuant to 38 U.S.C.A. § 1151, the appellant maintains that, during a July 2005 VA hospitalization, gangrene of the left heel was noted as a wet and dirty sarcral lesion, suggesting improper treatment by VA and ultimately contributing to the Veteran's death by virtue of further compromising his immune system.  She has also mentioned that June 2005 VA records reflect that a "wound vac" was on his left heel, which was later removed, and believes that this could have caused additional trauma to the lower legs.  As will be discussed herein, as the former theory under 38 U.S.C.A. § 1310 provides a basis for the grant of the claim and, therefore, the claim as evaluated under the provisions of 38 U.S.C.A. § 1151 is rendered moot.  

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).   

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The appellant primarily claims that that one or more of the Veteran's service-connected conditions may have been contributory causes of his death; or that in the alternative, one of the listed causes of his death on the death certificate may have been related to one or more of his service-connected conditions.  At the time of the Veteran's death, service connection was in effect for: (1) multiple shell fragment wounds with retained shell fragment bodies, status post total knee arthroplasty of the right knee; (2) residuals of multiple shell fragment wounds with retained foreign bodies and scars of the right thigh; (3) varicose veins of the right leg; and (4) scars, shell fragment wounds, of the left lower leg and left shoulder.  This theory of entitlement presents a fairly complex medical causality question requiring a competent medical opinion evidence for response.  

Because the opinions already in the record were deemed inadequate, incomplete, or otherwise unclear in some manner, the Board sought an IME opinion on the matter.  As mentioned previously, the opinion was to be provided based on information to include that provided on the supplemental medical (death) certification issued in September 2009, which reflected that the Veteran's death was due to cardiopulmonary arrest due to sepsis, due to or as a consequence of decubitus ulcer of the left foot, due to or as a consequence of dementia, due to or as a consequence of ESRD.

The consulting expert reviewed the record, and in an opinion received in June 2013, concluded that it was at least as likely as not that one or more of the listed causes of the Veteran's death were caused by or related to the Veteran's period of service extending from October 1943 to March 1946.  In this regard, she explained that the injuries sustained by the Veteran during service, including retained shrapnel, were a significant contributing factor to his problems with ambulation and poor circulation, which in turn, contributed to the development of ulcers and osteomyelitis, ultimately leading to infection and myocardial infarction.  She further indicated that, while a service-connected condition was not a principal cause of the Veteran's death, it was a contributory cause (contributing substantially or materially to the Veteran's death).  The specialist stated that one of the principal causes of septic ulcers was the inability to ambulate, and noted that the injuries sustained by the Veteran in service caused scarring and varicosity that contributed to his inability to ambulate properly.

Significantly, the Board finds no reason to question the credentials and comprehensive experience of the independent medical expert who provided the June 2013 opinion and furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the appellant, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Moreover, the Board finds the aforementioned expert medical opinion to be both very comprehensive and persuasive, particularly in light of the detailed analysis of medical history of the Veteran provided by the expert and her reference to numerous supporting medical findings and studies supporting her conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Hence, this evidence has been assigned a great deal of probative weight by the Board; i.e., more than any other evidence of record.  

Therefore, the Board finds that the evidence reasonably supports the establishment of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, as evidence of significant probative value indicates that one or more service-connected conditions contributed substantially or materially to the Veteran's death.  Accordingly, the appeal is granted.  

B.  Compensation for the Cause of the Veteran's Death under the Provisions of 38 U.S.C.A. § 1151.

The appellant has submitted a claim based on 38 U.S.C.A. §§ 1151, as an alternative theory of entitlement to compensation for the cause of the Veteran's death.  In light of the grant of benefits described above under 38 U.S.C.A. § 1310, the Board concludes that the appellant's claim under 38 U.S.C.A. § 1151 is rendered moot.  Indeed, pursuant to 38 U.S.C.A. § 2307, there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1151.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151.  Therefore, no case or controversy remains.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Consequently, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the alternative claim for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is rendered moot.  Under VA law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the Board's action, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1151. Absent a benefit in question, no controversy remains for adjudication. Therefore, the appeal for this issue is dismissed.


ORDER

Service connection for the Veteran's cause of death under the provisions of 38 U.S.C.A. § 1310 is granted.

The claim of entitlement to compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is dismissed as moot.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


